Title: From Thomas Jefferson to William Cabell Rives, 22 April 1826
From: Jefferson, Thomas
To: Rives, William Cabell


Dear Sir
Monticello
Apr. 22. 26.
you mentioned in your last favor that until the term of payment of our bond to the Collectors should  be approaching. it would be better to let that subject lie, to come on in it’s proper turn. the bond becomes due in the course of the ensuing month of May, the particular day  I do not recollect, but it is after the middle of the month. and I believe I may say for one & all of us that it would not be convenient to advance the money individually. we must therefore request you to protect us from it, by calling it up out of turn, if that be necessary.We have at length got our law-chair filled by mr Lomax who will open that school on the 1st of July. I salute you with sincere friendship and respect.Th: Jefferson